Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT is made as of February 9, 2011
(the “Third Amendment to Credit Agreement,” or this “Amendment”), among Diodes
Incorporated, a Delaware corporation, and Diodes Zetex Limited, a United Kingdom
corporation (collectively, “Borrowers”), and Bank of America, N.A. (“Lender”).
RECITALS
     A. Borrowers and Lender are parties to that certain Credit Agreement dated
as of November 25, 2009, as modified pursuant to the terms of that certain
letter dated as of March 31, 2010 from Administrative Agent to Borrowers and as
modified by a First Amendment to Credit Agreement dated as of July 16, 2010 and
by a Second Amendment to Credit Agreement dated as of November 24, 2010 (the
“Original Credit Agreement”).
     B. The parties desire to amend the Original Credit Agreement as hereinafter
provided.
     NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

  1.  
Same Terms. All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, all references in the Loan
Documents to the “Agreement” shall mean the Original Credit Agreement, as
amended by this Third Amendment to Credit Agreement, as the same shall hereafter
be amended from time to time. In addition, the following term has the meaning
set forth below:

      “Effective Date” means December 31, 2010.

  2.  
Amendments to Original Credit Agreement. (a) As of the Effective Date, the
definitions of “Current Liabilities” and “Fixed Charges” set forth in the
Original Credit Agreement shall be amended as follows:

          “Current Liabilities” means current liabilities in accordance with
GAAP, excluding the Convertible Senior Notes.
          “Fixed Charges” means, with respect to any Person, the sum of (a) the
current portion of long term Indebtedness (excluding the Convertible Senior
Notes), (b) the current portion of capitalized lease obligations, (c) interest
expense on the Obligations and (d) lease expense.
          (b) As of the Effective Date, Section 1.01 of the Original Credit
Agreement is hereby amended to add the following new definition thereto:
          “Convertible Senior Notes” means the 2.25% Convertible Senior Notes
due 2026 issued by the Company in October of 2006.

  3.  
Certain Representations. Each Borrower represents and warrants that, as of the
Effective Date: (a) each Loan Party has full power and authority to execute this
Amendment, and this Amendment executed by each Loan Party constitutes the legal,
valid and binding obligation of such Loan Party enforceable in accordance with
its terms, except as enforceability may be limited by general principles of
equity and applicable bankruptcy, insolvency, reorganization, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally;
(b) each Security Document remains in full force and effect; and (c) no
authorization, approval, consent or other action by, notice to, or filing with,
any governmental authority or other person is required for the execution,
delivery and performance by each Loan Party thereof except for the approvals,
consents, and authorizations, which have been duly obtained, taken, given, or
made and are in full force and effect. In addition, each Borrower represents
that all representations and warranties contained in the Original Credit
Agreement are true and correct in all material respects on and as of the
Effective Date except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.
    4.  
Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
which Lender or Borrowers now have or may have in the

 



--------------------------------------------------------------------------------



 



     
future under or in connection with the Original Credit Agreement and the Loan
Documents, each as amended hereby, or any of the other documents referred to
herein or therein. This Amendment shall constitute a Loan Document for all
purposes.
        5.  
Counterparts. This Amendment may be executed in any number of counterparts, each
of which when executed and delivered shall be deemed an original, but all of
which constitute one instrument. In making proof of this Amendment, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto.
    6.  
Incorporation of Certain Provisions by Reference. The provisions of Section 9.13
of the Original Credit Agreement captioned “Governing Law; Jurisdiction; Etc.”
and the provisions of Section 9.14 of the Original Credit Agreement captioned
“Dispute Resolution Provision” are incorporated herein by reference for all
purposes.
    7.  
Entirety and Etc. This Amendment and all of the other Loan Documents embody the
entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Blank; Signatures Begin on Next Page]
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date.

                  BANK OF AMERICA, N.A.,         as Lender    
 
           
 
  By:   /s/ Steven A. Mackenzie    
 
     
 
   
 
  Name:   Steven A. Mackenzie    
 
  Title:   Senior Vice President    
 
  Date:   February 9, 2011    

 



--------------------------------------------------------------------------------



 



                  BORROWERS:    
 
                DIODES INCORPORATED    
 
           
 
  By:   /s/ Richard D. White    
 
     
 
   
 
  Name:   Richard D. White    
 
  Title:   Chief Financial Officer    
 
  Date:   February 9, 2011    
 
                DIODES ZETEX LIMITED    
 
           
 
  By:   /s/ Richard D. White    
 
     
 
   
 
  Name:   Richard D. White    
 
  Title:   Director    
 
  Date:   February 9, 2011    

     The terms of this Amendment are acknowledged and agreed to by Diodes Zetex
Semiconductors Limited and the following Subsidiary Guarantors.

                  DIODES ZETEX SEMICONDUCTORS LIMITED
 
           
 
  By:   /s/ Richard D. White    
 
     
 
   
 
  Name:   Richard D. White    
 
  Title:   Director    
 
  Date:   February 9, 2011    
 
                SUBSIDIARY GUARANTORS:    
 
                DIODES FABTECH INC.    
 
           
 
  By:   /s/ Richard D. White    
 
     
 
   
 
  Name:   Richard D. White    
 
  Title:   Chief Financial Officer    
 
  Date:   February 9, 2011    
 
                DIODES INVESTMENT COMPANY    
 
           
 
  By:   /s/ Richard D. White    
 
     
 
   
 
  Name:   Richard D. White    
 
  Title:   Director    
 
  Date:   February 9, 2011    

 